DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US2016/0051215) in view of Ernst et al (US2008/0303894).

Regarding claims 1 and 17-18, Chen teaches an image processing apparatus comprising: a processor comprising hardware, the processer being configured to execute:
(Chen, Fig. 1, “a breast x-ray tomosynthesis imaging environment, including Computer Aided Detection (CAD) capability”, [0032])
setting, in an image, an area of interest where classification is evaluated;
(Chen, Fig. 10, s1004, ROI)
calculating surface layer structure information representing a surface layer structure in the area of interest;
(Chen, Fig. 10, s1006, “computes a focus measure for the selected/indicated ROI in each image slice of the tomo stack”, [0053]; Fig. 11, s1104B, “at step 1104A (note: this should be 1104B as shown in Fig. 11), wherein the focus measure is computed according to known image processing techniques based on a sharpness of detected edges of the object or region of interest (=> “surface layer structure information”). For example, the total gradient magnitude of detected edges inside region of interest is a known measure for sharpness of detected edges”, [0056])
	While Chen’s method can be used to determine the focus measure for areas out of ROI, Chen does not expressly disclose but Ernst teaches:
calculating at least focus degrees of the outside of the area of interest in the image; and
(Ernst, the blur radius sigma of each pixel can be calculated using eq. (5), and the average or median sigma value over a block of pixels results in the average or median sigma value of a pixel block, [0037-0038]; a low sigma1 for an in-focus region C1 and a high sigma2 for a blurred region C2 can be iteratively determined from an initial partition (Fig. 5a) to a final partition (Fig. 5B), [0045-0055]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Ernst into the system or method of Chen in order to determine focused regions and blurred regions by calculating an average or median value for the blur radius sigma in each region. The combination of Chen and Ernst also teaches other enhanced capabilities.
	The combination of Chen and Ernst further teaches:
classifying the image based on the surface layer structure information and the focus degrees of the outside of the area of interest.
(Ernst, after determining C1 and C2 in Fig. 5B, the transition W (or distance) between C1 and C2 (Fig. 6) is determined as results of the iterative procedure ([0045-0055]); When W is small, C1 (in-focus region) can be considered as being the image foreground and is the object/region of interest (Fig. 6, top, “object of interest (usually the foreground)”, [0046]); in this case (Fig. 6, top), the image may be considered (classified) as a focused image with clear edges; On the other hand, when W is large, C2 (out-of-focus region) can be considered as being the image foreground and is the object/region of interest (Fig. 6, bottom); in this case (Fig. 6, bottom), the image may be considered (classified) as an unfocused image; [0057]; Chen, Fig. 10, classify output images as best focused image (1008) and near-focused image (1010), [0054]; Figs. 7-9, near-focus images,  [0047-0051]; Figs. 11, s1106, Fig. 12, best and near-focus images, [0054-0057])

Regarding claim 2, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 1, wherein the processor is configured to classify the image as any one of
a focused image having the surface layer structure,
a focused image without the surface layer structure and
an unfocused image.
(Ernst, Chen, See comments on claim 1)

Regarding claim 3, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 1, wherein the processor is configured to
calculate frequency information on the image and
calculate the focus degrees of the outside of the area of interest based on the frequency information.
(Chen, Fig. 11, s1104A, “Alternatively and/or additionally, at step 1104C (note: this should be 1104A as shown in Fig. 11), the focus measure may be computed according to known image processing techniques based on a ratio between a measured magnitude of one or more high frequency components and a measured magnitude of one or more low frequency components, wherein high frequency components correspond to sharp edges of the object in the foreground, while low frequency components correspond to a blur area in the background. A high value of the ratio between a measured magnitude of high frequency components and a measured magnitude of low frequency components indicates that the object or region of interest is in focus”, [0056], image areas in the foreground (with sharp edges) can be considered as the area of interest in the image; image areas in the background (blurring) can be considered as outside the area of interest in the image)

Regarding claim 4, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 3, wherein the processor is configured to
calculate intensities of a specific frequency band of the image based on the frequency information and
obtain the calculated intensities as the focus degrees of the outside of the area of interest.
(Chen, see comments on claim 3)

Regarding claim 5, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 1, wherein the processor is configured to
calculate distances from the area of interest to coordinates of individual pixels of the outside of the area of interest,
(Ernst, Fig. 6, transition width W between C1 and C2)
calculate a focus degree of the area of interest by performing a weighted operation on the focus degrees of the outside of the area of interest depending on the calculated distances, and
(Ernst, Figs. 5A and 5B, iterative procedure for sigma1 and sigma2 ([0045-0055]); according to eq. (6) ([0050-0051]), when sigma2 and C2 of the blurred region are known, sigma1 and C1 of the focused region are determined; also, when the transition width W is small, C1 region is the foreground or ROI of the image and includes the W region (Fig. 6, top, [0057]); in this case, an average (or median) value of sigma in C1 (e.g., sigma1_ave) = sigma1 + contribution from the varying sigma in W region; the contribution from the varying sigma in W region is equivalently equal to a weighted value of sigma2 of C2 depending on W; according to eq. (6), once sigma2 of C2 is known, sigma1_ave of C1 is determined)
classify the image based on the focus degree of the area of interest.
(Ernst, see comments in claim 1)

Regarding claim 6, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 5, wherein the processor is configured to calculate, as the distance,
a distance on the image between a given set of coordinates in the area of interest and the coordinates of individual pixels of the outside of the area of interest on the image, or
(Ernst, Fig. 6, transition width (or distance) W between C1 and C2)
a difference between a shooting distance to a subject reflected in the area of interest and a shooting distance to a subject reflected in each pixel.

Regarding claim 7, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 5, wherein the processor is configured to calculate a degree of focus on the outside of the area of interest having the distance within a preset range.
(Ernst, Fig. 6, top; range region (horizontal p axis) for sigma > sigma1)

Regarding claim 8, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 5, wherein the processor is configured to perform weighted averaging as the weighted operation.
(Ernst, see comments on claim 5; Fig. 5A, calculating the blurring contribution from the varying sigma in W region is equivalently equal to calculating a weighted value of sigma2 of C2 depending on W)

Regarding claim 9, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 1, wherein the processor is configured to
estimate a shooting distance for each coordinate of individual pixels in the image and
(Ernst, Fig. 1, for a given focus length and the spatial spreading of P” (sigma) in the image, the shooting distance S can be determined with the optical geometry)
calculate each focus degrees of the outside of the area of interest by using a parameter corresponding to the shooting distance.
(Ernst, Fig. 1; for a given focus length and the known shooting distance S, the spatial spreading of P” in the image can be determined with the optical geometry; the corresponding blur radius sigma can be calculated using the method shown in Fig. 1 for the blurriness per pixel and for the region using the iterative procedure described in {0045-0055], see comments on claim 1)

Regarding claim 11, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 1, wherein the processor is configured to
set a reference area outside the area of interest in the image and
calculate the focus degrees of the outside of the area of interest based on information on the reference area.
(Ernst, Fig. 5a, initial blur radius sigma2 of the initial C2 is calculated from the feature points (define a reference region for the initial blur region C2), [0048]; after an iterative procedure described in [0045-0055], the C2 is converted to its final shape with its associated final sigma2 as shown in Fig. 5B)

Regarding claim 12, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 11, wherein the processor is configured to
calculate a distance from the area of interest to coordinates of individual pixels outside the area of interest and
set a reference area where only coordinates of pixels corresponding to the calculated distance is included within a preset range.
(Ernst, Fig. 6; the area defined by width W of the region boundary separating C1 and C2 may be considered as a reference region between C1 and C2)

Regarding claim 13, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 12, wherein the processor is configured to
calculate a strength of an edge in the image and
(Ernst, Fig. Fig. 2)
set the reference area when the edge having an intensity equal to or larger than a given intensity does not exist between the area of interest and the reference area.
(Ernst, Fig. 6, transition width (or distance) W between C1 and C2)

Regarding claim 14, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 1, wherein the processor is configured to
estimate a focused area from a distribution of the focus degrees of the outside of the area of interest,
(Ernst, iteratively determine sgma1 for C1 and sigma2 for C2 (Fig. 5, [0045-0055]); Fig. 6, lower part; W belongs to C2, [0057])
evaluate a degree of overlap between the focused area and the area of interest,
(Ernst, iteratively determine sgma1 for C1 and sigma2 for C2 (Fig. 5, [0045-0055]), which results in transition width W (or transition/overlapping region))
determine whether the area of interest is focused based on the degree of overlap onto the area of interest, and
classify the image based on a result of the determination.
(Ernst, see comments on claim 1; determine image classification based on whether W belongs to C1 or C2)

Regarding claim 15, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 1, wherein
the area of interest is an area containing a lesion, and
(Chen, “breast cancer”, [0003, 0004])
the processor is configured to determine a focus degree of the area of interest.
(Chen, “FIG. 7 depicts a series of displayed near-focus L_CC image slices from the (same) tomosynthesis image set, including the best focus L_CC slice 25, plus subsequent L_CC slices 27, 29 and 31, demonstrating slight changes in visibility and clarity of the round tissue mass 38 as the respective image slices progress along the z-axis from the best-focused slice 25 (far left displayed image) to the relatively least-focused slice 31 (far right displayed image)”, [0047])

Regarding claim 16, the combination of Chen and Ernst teaches its/their respective base claim(s).
The combination further teaches the image processing apparatus according to claim 1, wherein the image is an intraluminal image obtained by capturing an inside of a lumen.
(Chen, Figs. 3-9, L_CC image slice)


Allowable Subject Matter
Claim(s) 10 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).

The following is a statement of reasons for the indication of allowable subject matter:

Claim(s) 10 recite(s) limitation(s) related to determining focus degree based on the shooting distance and the corresponding frequency information. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				9/8/2021